COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00415-CR


ANTHONY LEE GRABLE                                                APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

         FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                    TRIAL COURT NO. CR10406

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     Pursuant to a plea bargain, Appellant Anthony Lee Grable pleaded guilty to

aggravated assault with a deadly weapon, a second-degree felony. See Tex.

Penal Code Ann. § 22.02 (West 2011). In accordance with the terms of the plea

bargain, the trial court placed him on eight years’ deferred adjudication

community supervision and assessed a $2000 fine.


     1
      See Tex. R. App. P. 47.4.
      The State subsequently filed a petition to proceed to adjudication, alleging

that Grable had violated his community-supervision conditions by using alcohol

and a controlled substance.        The trial court kept Grable on community

supervision but amended the conditions, adding that he complete a substance

abuse felony punishment program.

      Later, the State filed another petition to proceed to adjudication, alleging

new community-supervision violations, including alcohol or drug use, failure to

maintain a home alcohol monitoring system, and failure to report.            Grable

pleaded true to the allegations, and the trial court, finding the allegations true,

adjudicated him guilty and sentenced him to fifteen years’ confinement. This

appeal followed.

      Grable’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with Kelly v. State, counsel

notified Grable of his motion to withdraw, provided him a copy of the brief,

informed him of his right to file a pro se response, informed him of his pro se right

to seek discretionary review should this court hold the appeal is frivolous, and

took concrete measures to facilitate his review of the appellate record by

providing him with a copy of the clerk’s and reporter’s records. See 436 S.W.3d
2
313, 319 (Tex. Crim. App. 2014). This court afforded Grable the opportunity to

file a brief on his own behalf, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.


                                                        /s/ Sue Walker
                                                        SUE WALKER
                                                        JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 4, 2015




                                          3